OPINION OF THE COURT
Memorandum.
 The order of the Appellate Division should be affirmed, without costs. The issue whether the Appellate Division properly affirmed Family Court’s award of counsel fees to respondent is now moot. The only issue before us is whether appellant’s request for sanctions below was properly denied. On this record, we cannot say as a matter of law that the denial of appellant’s request for sanctions was an abuse of discretion (see generally, Parks v Leahey & Johnson, 81 NY2d 161, 165 [1993]).
Chief Judge Kaye and Judges Smith, Levine, Ciparick, Wesley, Rosenblatt and Graffeo concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, in a memorandum.